SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJuly 2012 EZCHIP SEMICONDUCTOR LTD. (Name of Registrant) 1 Hatamar Street, P.O.B. 527, Yokneam 20692, ISRAEL (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form F-3 Registration Statements File Nos. 333-163353 and 333-164332 and Form S-8 Registration Statements File Nos. 333-134593, 333-148932, 333-148933. 333-164330, 333-164331, 333-170900, 333-170901 and 333-179491. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EZCHIP SEMICONDUCTOR LTD. (Registrant) By: /s/ Dror Israel ————— Dror Israel Chief Financial Officer Date: July 19, 2012 EZCHIP LOGO EZchip Semiconductor Ltd. 1 Hatamar Street, P.O. Box 527, Yokneam 20692, Israel Phone: (972) 4-959-6666; Fax: (972) 4-959-4166 Email: info@ezchip.com; Web: www.ezchip.com EZchip Semiconductor Ltd. At the annual general meeting of the shareholders of the registrant held on July 19, 2012, the registrant’s shareholders (i) elected Benny Hanigal, Eli Fruchter, Prof. Ran Giladi and Karen Sarid as directors until the registrant’s 2013 annual general meeting, (ii) reappointed Shai Saul as an outside director for an additional three year period, (iii) approved the grant of restricted share units to the registrant’s directors, (iv) approved an increase to the registrant's D&O liability insurance policy, (v) approved an amendment to the registrant's Articles of Association regarding insurance, indemnification and exculpation, (vi) approved an amendment to the registrant's D&O insurance, indemnification and exculpation agreements and (vii) ratified the appointment and compensation of the registrant’s independent public accountants.
